FOLLMER, District Judge.
Petitioner, a prisoner in a state penal institution, alleges lack of counsel. He was able to employ counsel, aware of his right to do so, made no request of the Court in relation thereto, and there was no denial of his right to employ counsel. Moreover, he did not complete his appellate procedure on a writ of habeas corpus filed in the Supreme Court of Pennsylvania, and having failed to exhaust his State remedies may not come into this Court. Both of these questions have been discussed in an opinion this day filed in the case of Commonwealth of Pennsylvania ex rel. Edward Billman v. Burke, Warden, D.C., 74 F.Supp. 846.
The petition for writ of habeas corpus is denied and the rule issued thereon is discharged.